Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-13, 15-19, 27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2010/0271698) in view of Choi et al. (2015/0219608).
 	Regarding claim 1, Kessler discloses an apparatus for image display, comprising: a projection screen (28), wherein at least part of the projection screen is movable such that a projection face of the projection screen is capable of moving back and forth along an axis perpendicular to the projection face under control from a control unit (computer 36), wherein 
Reply to Office Action of: 09/02/2021an imaging optical element configured to form a virtual image of the respective sub-image when the projection face is moving to the corresponding position at which the respective sub-image is projected (26, 68, 72); except 
a dual piezoelectric cooling jet, wherein the dual piezoelectric cooling jet comprises the piezoelectric member of the projection screen.
	Choi, from the similar field of endeavor, discloses the use of dual piezoelectric cooling jets for cooling a projector (par. 54 and 87).  
	Hence, knowing that Kessler is a projector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Choi into Kessler to perform the well known functions as claimed.
	Regarding claim 2, the combination of Kessler and Choi meets the piezoelectric member comprising a piezoelectric film which is capable of moving back and forth along the axis when the controlling signal from the control unit is applied thereto, and wherein a surface of the piezoelectric film serves as the projection face as claimed.

	Regarding claim 7, Kessler discloses the projection screen is transparent, wherein the projection screen is located between the projection device and the imaging optical element (note screen 52 in Fig. 11A).
	Regarding claim 9, Kessler discloses that the projection screen is reflective (note Fig. 3).
	Regarding claim 10, Kessler discloses a first half mirror (92) located between the projection screen (52) and the imaging optical element (62), wherein the projection device (32) and the first half mirror are oriented such that light, carrying information about the sub-images, from the projection device is reflected by the first half mirror onto the projection face (see Fig. 5).
	Regarding claim 11, Kessler discloses a second half mirror (62) located between the projection device (32) and the imaging optical element (72), wherein the projection screen (52) is located at a side of the imaging optical element away from the second half mirror, and wherein the second half mirror is oriented such that light from the projection screen is reflected by the second half mirror toward user's eyes after transmitting through the imaging optical element.

	Regarding claim 13, Kessler does not disclose the projection face has a moving
frequency larger than a critical flicker frequency of the user's eyes wherein the moving
frequency of the projection face ranges from 100 Hz to 2000 Hz. It is understood that
the vibration screen in Kessler is designed to vibrate in different frequency, especially
in the audio range (par. 39). Thus, having the screen to vibrate in the range as claimed is
considered an obvious design choice and it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention.
	Regarding claim 15, Kessler discloses the sub-images are configured to be projected onto the projection face by using at least one of the following technologies: DLP projection, laser projection, LED projection, or LCoS projection (par. 42 and 45).
	Regarding claim 16, Kessler does not disclose the projection device has a depth
of field that is 1.5 to 2 times of a moving distance of the projection face. However, the
depth of field of the projection device in Kessler is not limited in any value (par. 39). Thus, the
range as claimed is considered an obvious design choice and would have been obvious
to one of ordinary skill in the art.

	Regarding claims 18-19, 27, 29, 30, and 31, see similar rejections as set forth above.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed invention, which includes both piezoelectric member and a magnet member is considered new matter because the original disclosure does not support such combination.  According to par. 65, piezoelectric member and magnet member are actuating elements which can be alternatively used as the projection face actuating 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422